TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-01-00734-CR




                                   Terence Jarmon, Appellant

                                                 v.

                                  The State of Texas, Appellee



    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 390TH JUDICIAL DISTRICT
        NO. 3012296, HONORABLE JULIE H. KOCUREK, JUDGE PRESIDING




               This is an appeal from a judgment of conviction for assault of a family member. See

Tex. Pen. Code Ann. § 22.01(a), (b)(2) (West Supp. 2002). Sentence was imposed on October 25,

2001. There was no motion for new trial. The deadline for perfecting appeal was therefore

November 26, 2001. Tex. R. App. P. 26.2(a)(1). Appellant’s notice of appeal was filed December

27. Under the circumstances, we lack jurisdiction to dispose of the purported appeal in any manner

other than by dismissing it for want of jurisdiction. See Slaton v. State, 981 S.W.2d 208 (Tex. Crim.

App.1998); Olivo v. State, 918 S.W.2d 519, 522-23 (Tex. Crim. App. 1996).
              The appeal is dismissed.




                                            Bea Ann Smith, Justice

Before Chief Justice Aboussie, Justices B. A. Smith and Puryear

Dismissed for Want of Jurisdiction

Filed: January 17, 2002

Do Not Publish




                                               2